DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/2022.

Remarks
Claims 21-25 are indicated as withdrawn from amendment filed on 05/23/2022 and fails to follow the rule 37 CFR 1.121 Manner of making amendments in application. Applicant is reminded that 37 CFR 1.21 (c) Amendments to a claim must be made by rewriting the entire claim with all changes… Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. Section (4) when claim text shall not be presented; canceling a claim. 

Claim 9 recites “a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least”. Under BRI such limitation can be interpreted as the set of instructions to not be performed by one or more processor. Perhaps, the limitation should be recited as “when performed by one or more processors, cause the one or more processor to at least”. For examination purposes, Examiner interpreted the limitation as “a machine-readable medium having stored thereon a set of instructions, when performed by one or more processors, cause the one or more processors to at least”. The same interpretation is applied to dependent claims 10-15.

Claim Objections
Claims 5-8, 13-15, 19-20 are objected to because of the following informalities:  
Claims 5, 13 line 3, 4, respectively "the first set of values" should be "a first set of values" because there is lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 19 line 10 recites “by executing the first BMMA operation represents a …(LDPC) encoded set of data based at least in part on executing the first BMMA operation based at least in part on the one or more elements of the one or more additional result matrices” should be “by executing the first BMMA operation represents a …(LDPC) encoded set of data based at least in part on the one or more elements of the one or more additional result matrices” because the limitation contains repetitive language. Examiner interpreted as recited above in light of specification [0079]. Dependent claim is also objected for inheriting the same deficiencies in which claim depends on.
Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because claimed invention is directed to an abstract idea without significant more.

Claim 1 recites apparatus for performing matrix multiply and accumulate operation to calculate a Galois residue value.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites perform one or more operations to calculate Galois residue value in response to performing a BMMA operation. such limitation cover mathematical calculations, relationship, and/or formula (see figure 7 [0085], [0091-0095]). Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a processor comprises one or more circuits. However, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data. Such element amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. The claim does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 2 recites wherein the BMMA operation includes a bitwise AND operation, such limitation further cover the mathematical concepts of performing AND operation and fails to provide any additional element that would integrate the judicial exception into a practical application under step 2A prong two and does not provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 3 recites wherein the one or more circuits are to calculate the Galois residue value based, at least in part, on an XOR operation applied to at least a portion of a result of the bitwise AND operation, such limitation further cover the mathematical concepts of performing XOR operation to calculate the Galois residue value and fails to provide any additional element that would integrate the judicial exception into a practical application under step 2A prong two and does not provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 4 recites wherein the Galois residue value is a first Galois residue value, and the one or more circuits are to calculate one or more additional Galois residue values in response to performing the bit matrix multiply and accumulate operation, such limitation further covers the mathematical concepts to calculate Galois residue values (see figure 7 [0085], [0091-0095]). Furthermore the claim recites to calculate Galois values in parallel with the first Galois residue value, such additional element is recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data in parallel and mere instructions to apply the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea does not integrate the judicial exception into a practical application under step 2A prong two and does not provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 5 recites generate a set of values based, at least in part, on a matrix representation of a Galois polynomial, and calculate the Galois residue value based, at least in part, on the first set of values in the first register, such limitation further cover the mathematical concepts (see at least figure 7 step 704, 706, and [0092-0094]). Claim 5 further recites the one or more circuit are to load the first set of values in a first register, such additional element is considered an insignificant extra solution activity under step 2A prong two, thus it fails to provide any additional element that would integrate the judicial exception into a practical application, and is determined to be well-understood, routine, and conventional under step 2B because The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)(iv). Storing and retrieving information in memory). Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 6 recites wherein the Galois polynomial is of a first degree value, wherein the second set of values represents one or more polynomials of a second degree value higher than the first degree value, and the one or more circuits are to calculate the Galois residue value based, at least in part, on the second set of values in the second register, such limitation further cover the mathematical concepts (see at least figure 7 and [0092-0095]). Claim 6 further recite the one or more circuits are to load a second set of values in a second register, such additional element is considered an insignificant extra solution activity under step 2A prong two, thus it fails to provide any additional element that would integrate the judicial exception into a practical application, and is determined to be well-understood, routine, and conventional under step 2B because The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)(iv). Storing and retrieving information in memory). Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 7 recites wherein the third set of values represents one or more polynomials, and the one or more circuits are to calculate one or more additional Galois residue values based, at least in part on the first set of values in the first register and the third set of values in the second register, such limitation further cover the mathematical concepts (see at least figure 7 and [0092-0095]). Claim 7 further recites the one or more circuits are to load a third set of values in the second register, such additional element is considered an insignificant extra solution activity under step 2A prong two, thus it fails to provide any additional element that would integrate the judicial exception into a practical application, and is determined to be well-understood, routine, and conventional under step 2B because The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)(iv). Storing and retrieving information in memory). Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 8 recites wherein the Galois polynomial is of degree 8, and each of the one or more polynomials represented by the third set of values is of degree 127, such limitation further cover the mathematical concepts of polynomials having number of order of degree (see figure 6 [0092]) and fails to provide any additional element that would integrate the judicial exception into a practical application under step 2A prong two and does not provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claims 9-15 recites product claims that are corresponding to the apparatus claims 1-7. Thus, they are rejected for the same reasons.

Claim 16 recites a method claim for performing BMMA operation 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites perform the BMMA operation to generate one or more elements of a result matrix at an output of a datapath, wherein each element of the one or more elements of the result matrix is generated, at least in part, by calculating a bitwise logical AND operation and applying an XOR operation to at least a portion of a result of the bitwise AND operation. such limitation cover mathematical calculations, relationship, and/or formula (see figure 7 [0085], [0091-0095]). Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites receive an instructions for a BMMA operation and executing, by a processor, the BMMA operation. However, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data such as performing multiplying and accumulating operation. Therefore, such additional elements fail to provide a meaningful limits on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. Thus the claim is not patent-eligible under 35 U.S.C. 101.

Claims 17-18 further recites limitations that are abstract mathematical concepts (as similar as claim 6) without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim 19 further recites the instruction is a first instruction, the BMMA operation is a first BMMA operation, the one or more additional BMMA operations to generate one or more elements of one or more additional result matrices based at least in part on a first set of data elements and a second set of data elements, wherein the result matrix is generated by executing the first BMMA operation based at least in part on executing the first BMMA operation based at least in part on the one or more elements of the one or more additional result matrices. such limitation cover mathematical calculations, relationship, and/or formula (see figure 7 [0085], [0073], [0091-0095]). Claim 19 further recites receiving one or more additional instructions for a corresponding one or more additional BMMA operations and execute by the processor, such limitation is recited at high level of generality e.g., as a generic system performing a generic computer function of processing data such as performing multiplying and accumulating operation and the additional element merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, therefore, such additional elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element under step 2A and does not provide an inventive concept under step 2B. Furthermore, the claim recite a first set of data represents bits of payload block of a parity check matrix, and a second set of data elements that represent a portion of a parity encoding matrix, and the result matrix represents a low density parity check (LDPC), such limitation fails to integrate the judicial exception into a practical application under step 2A because such additional element does no more than generally linking the judicial exception into a particular technological environment or field of use of LDPC encoding and does not provide an inventive concept under step 2B. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim 20 further recites wherein the first BMMA operation and the one or more additional BMMA operations are a first set of operations, executing a second set of operations the second set of operations includes a plurality of additional BMMA operations calculated based, at least in part, on a third set of data elements and a fourth set of data elements. such limitation cover mathematical calculations, relationship, and/or formula (see figure 7 [0085], [0073], [0091-0095]). Claim 19 further recites executing by a processor, a second set of operations in parallel with the first set of operations, such limitation is recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data in parallel. Furthermore, the claim recite a third set of data represents additional bits of payload block of a parity check matrix, and a fourth set of data elements that represent an additional portion of a parity encoding matrix, such limitation fails to integrate the judicial exception into a practical application under step 2A because such additional element does no more than generally linking the judicial exception into a particular technological environment or field of use of LDPC encoding and does not provide an inventive concept under step 2B. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen - 20020184281.

Regarding claim 1, Chen teaches a processor comprising: one or more circuits (Chen, figures 2-3) to perform one or more operations to calculate a Galois residue value in response to performing a bit matrix multiply and accumulate (BMMA) operation (Chen, [0031-0032, 0037] equation 1 describes a mod p(x) to generate a value [i.e. a Galois value] in finite field multiply accumulate C = A*B mod p(x) in response to perform bit matrix multiply and accumulate operation to acquire value of matrix C).  
Regarding claim 2, Chen teaches the processor of claim 1, wherein the BMMA operation includes a bitwise AND operation (Chen, figures 2 and 5 illustrates the parallel vector multiplication operator includes AND gate to perform bitwise AND operation).  

Regarding claim 3, Chen teaches the processor of claim 2, wherein the one or more circuits are to calculate the Galois residue value based, at least in part, on an XOR operation applied to at least a portion of a result of the bitwise AND operation (Chen, figures 2 and 5 include XOR gate to perform XOR operation on the result of AND operation).  

Regarding claim 4, Chen teaches the processor of claim 2, wherein the Galois residue value is a first Galois residue value, and the one or more circuits are to calculate one or more additional Galois residue values in parallel with the first Galois residue value in response to performing the bit matrix multiply and accumulate operation (Chen, figures 1-2 [0031] equation 1 illustrates a plurality of a mod p(x) is generated in parallel as shown in figure 2 to generate matrix of C result includes C0 to Cm-1, circuit in figure 2 calculates a plurality of C values in parallel by performing the bit matrix multiply and accumulate operation).  

Regarding claim 5, Chen teaches the processor of claim 2, wherein the one or more circuits are to generate a set of values based, at least in part, on a matrix representation of a Galois polynomial (Chen, figures 1-2 [0031-0037] generating matrix A [i.e. a set of values], wherein matrix A is formed by the relation of each element  of the polynomial p(x). note that each Galois polynomial include a matrix representation of such polynomial equations), load the first set of values in a first register, and calculate the Galois residue value based, at least in part, on the first set of values in the first register (Chen figure 2 [0037] flipflop provided primarily for latching the elements in each column of the matrix A generated by the parallel column-based matrix vector generator and parallel column-based vector multiplication operator to perform multiply and accumulate to acquire value of matrix C).  

Regarding claims 9-13, recite product claims that are corresponding to the apparatus claims 1-5. Thus they are rejected for the same reasons.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babokin – US 20190102357.

Regarding claim 16, Babokin teaches a method comprising: 
receiving an instruction for a bit matrix multiply and accumulate (BMMA) operation (Babokin, figure 1 BMM instruction to perform bit matrix multiplication); and 
executing, by a processor, the BMMA operation to generate one or more elements of a result matrix at an output of a datapath (Babokin, figure 1 execution circuit perform bit matrix multiplication to generate one or more elements in a result matrix 121, figure 1 illustrates an output data arrow from adder array to destination matrix [i.e. output of a datapath]),  
wherein each element of the one or more elements of the result matrix is generated, at least in part, by calculating a bitwise logical AND operation and applying an XOR operation to at least a portion of a result of the bitwise AND operation (Babokin, figure 1 execution circuit includes multiplication arrays 113 and adder arrays 115, [0028] the BMM instruction causes a bit matrix multiplication to be performed and element by element multiply is performed using an AND term by term sum using XOR).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung – US 20070101246 in view of Gunnam – US 20110131463 .


Regarding claim 19, Kyung teaches a method comprising: 
receiving an instruction for a bit matrix multiply and accumulate (BMMA) operation (Kyung figure 15 illustrates step of process of coding a variable length block LDPC code, [0122] a controller (not shown in figure) receive data to be coded and proceeds to perform matrix multiplication at step 1517, and calculate a first parity vector. Internal structures illustrated in figure 16 performs the steps of figure 15 based on the receiving data. Thus, the multipliers and adders in figure 16 receives input data information word vector s [i.e. instruction]  to perform step 1517 and 1519 because [0121] discloses after receiving the input data, then proceed to steps 1513 and 1515); and 
executing, by a processor (Kyung, figure 16 illustrates internal structure of an apparatus to perform steps in figure 15), the BMMA operation to generate one or more elements of a result matrix at an output of a datapath (Kyung steps 1517 and 1519 generate first parity vector P1),
wherein the instruction is a first instruction, the BMMA operation is a first BMMA operation (Kyung, figure 15 [0122] the input data/instruction to perform step 1517 and 1519 is first instruction and perform first matrix multiply accumulate operation), and the method further comprises: receiving one or more additional instructions for a corresponding one or more additional BMMA operations (Kyung [0121] receive another input data/instruction to perform step 1513 to perform partial matrix A by vector s); executing, by the processor (Kyung figure 16 illustrates internal structure of an apparatus to perform steps in figure 15), the one or more additional BMMA operations to generate one or more elements of one or more additional result matrices (Kyung figure 15, [0121] step 1513 multiply matrix A by vector s to generate matrix multiplication As) based at least in part on a first set of data elements that represent bits of a payload block of a parity check matrix (Kyung [0121] matrix A of the parity check matrix, figure 8 [0120] illustrates the parity check matrix is comprised of 6 partial matrices, including matrix A), and a second set of data elements that represent a portion of a parity encoding matrix (Kyung, figure 15, input word vector s as a portion of data to be coded into LDPC code), wherein the result matrix generated by executing the first BMMA operation represents a low density parity check (LDPC) encoded set of data based at least in part on executing the first BMMA operation based at least in part on the one or more elements of the one or more additional result matrices (Kyung figure 15, step 1519 generates first parity vector P1, which is the LDPC encoded data set and is calculated based on the result of step 1513).
Kyung further teaches the addition operation is an XOR operation (Kyung [0122]), but Kyung does not teach wherein each element of the one or more elements of the result matrix is generated, at least in part, by calculating a bitwise logical AND operation and applying an XOR operation to at least a portion of a result of the bitwise AND operation
However Gunnam teaches each element of the one or more elements of the result matrix is generated, at least in part, by calculating a bitwise logical AND operation and applying an XOR operation to at least a portion of a result of the bitwise AND operation (Gunnam figure 9 illustrates detailed implementation of MVM 720 [0081] describes a matrix vector multiplication component that includes AND array and XOR array).  
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the MVM block 720 as disclosed in Gunnam with matrix -ET multiplier 1615 and adder 1617 as shown in figure 16 to perform the step of 1517 and 1519 in figure 15 as disclosed in Kyung. The claim would have been obvious because both reference perform LDPC encoding, and Kyung also discloses multiplier 1615 to perform matrix multiplication and adder 1617 to perform XOR operation and the substitution of one known element for another would have yielded predictable results of performing matrix multiply and accumulate to one of ordinary skill in the art.

 Regarding claim 20, the combined system of Kyung in view of Gunnam teaches The method of claim 19, wherein the first BMMA operation and the one or more additional BMMA operations are a first set of operations (Kyung, figure 15 illustrates step 1513 [i.e. one or more additional BMMA operation], and together steps 1513, 1517 and 1519 [i.e. a first set of operations), and wherein the method further comprises, executing, by the processor (Kyung figure 16), a second set of operations in parallel with the first set of operations (Kyung figure 15 step 1515 is performed in parallel with step 1513 and further added in step 1519), wherein the second set of operations includes a plurality of additional BMMA operations calculated based, at least in part, on a third set of data elements that represent additional bits of the payload block of the parity check matrix and a fourth set of data elements that represent an additional portion of the parity encoding matrix (Kyung figure 15, step 1515 multiply matrix C [i.e. third set of data] by vector s [i.e. a fourth set of data] that performs a plurality of matrix multiply and accumulate operation for each row of matrix C by a vector s. ).

Allowable Subject Matter
Claims 6-8, 14-15, 17-18would be allowable if rewritten to overcome the rejection under U.S.C. 101 and objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant claims a processor comprising: one or more circuits to perform one or more operations to calculate a Galois residue value in response to performing a bit matrix multiply and accumulate (BMMA) operation, and further claims the Galois polynomial is of a first degree value, the one or more circuits are to load a second set of values in a second register, wherein the second set of values represents one or more polynomials of a second degree value higher than the first degree value, and the one or more circuits are to calculate the Galois residue value based, at least in part, on the second set of values in the second register.
The primary reasons for indication of allowable subject matter is the limitation in combination of all limitation, wherein the second set of values represents one or more polynomials of a second degree value higher than the first degree value and the one or more circuit are to calculate the Galois residue value based, at least in part, one the second set of values in the second register and it would not be obvious  for one of ordinary skills in the art to modify the mathematical algorithm to calculate Galois residue having the polynomials of a second degree value higher than the first degree value of Galois polynomial.
Chen – US 20020184281
	Chen discloses a system for operating a finite field multiplier using AND gates and XOR gates as primary component, wherein input the input include elements A and B ad coefficients of a variable polynomial p(x) and values of desired C can be obtained rapidly. Furthermore as disclosed in figure 1 and 2, including a parallel column based matrix vector generator to generate matrix A by the relation of each element with p(x), and parallel column based vector multiplication operator to generate desired value C using AND gates and XOR gates as primary components. 
Raghavan – US 5272661
Raghavan discloses a finite field parallel multiplier as illustrated in figure 3, wherein a plurality of computing circuits are performed in parallel to generate desired values c. Raghavan further discloses in Berlekamp’s implementation of the multiplier, the element a is loaded into a feedback shift register whose connections are given by the coefficients of the primitive polynomial p(x), so each clock cycle the contents of the feedback shift register is multiplied and added with components of b to produce values c. 
Choi – US 20060095495
Choi discloses a hybrid multiplier in Galois Field (                
                    
                        
                            2
                        
                        
                            m
                        
                    
                
            ) as illustrated in figure 1A, include  registers A, B receiving elements a(x) and b(x), wherein matrix z is generated based on element a(x) and Zn, and further performed multiplication based on matrix z and element b(x) to generate value c(x). Figure 5A-5D illustrate the bit multiplication unit and bit addition unit using AND gates and XOR gates.
Kyung – US 20070101246
Kyung discloses method for coding block low density parity check code as disclosed in figure 15 and internal structure to perform the method as illustrated in figure 16, Kyung further describes in figure 15 a controller (not shown in figure 15) performing multiply and accumulate at steps 1513, 1515 ,1517, 1519, wherein steps 1513 and 1515 are performed in parallel based on the parity check matrix A and C and a portion of encoding matrix s.
Babokin – US 20190102357
Babokin discloses a processor performing bit matrix multiplication operation, Babokin further teaches a processor configured to execute a received BMM instruction to performing matrix multiplication addition as illustrated in figure 1, wherein the execution circuit includes multiplication arrays and addition arrays which can be selected to be AND gates and XOR gates to produce a matrix result 121 based on matrix 101 and 103.
Gunnam – US 20110131463
Gunnam discloses a system for performing LDPC encoding as illustrated in figure 6, Gunnam further discloses details of the components of each parity vector generator as illustrated in figure 7 to generate first parity vector P1 based on the user data input and parity check matrix. As illustrated in figure 7, the components SMVM 702 generate x vector based on user data input and parity check matrix A, and MVM 720 generate first parity vector P1 based on the result of SMVM 702.
Therefore, none of the closest found prior art teaches the limitation as required in claims 6, 14 and 17 as described above. Accordingly, Claims 6-8, 14-15, 17-18 would be allowable if rewritten to overcome the rejection under U.S.C. 101 and objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182